 



EXHIBIT 10.5
FOIA Confidential Treatment Requested
Execution Version
FLASH ALLIANCE MUTUAL CONTRIBUTION
AND ENVIRONMENTAL INDEMNIFICATION AGREEMENT
This FLASH ALLIANCE MUTUAL CONTRIBUTION AND ENVIRONMENTAL INDEMNIFICATION
AGREEMENT, dated as of July 7, 2006 (this “Agreement”), is entered into by and
among, on one side, Toshiba Corporation, a Japanese corporation (“Toshiba”),
and, on the other side, SanDisk (Ireland) Limited, a company organized under the
laws of the Republic of Ireland (“SanDisk Ireland”, and together with Toshiba,
the “Parties”).
RECITALS
     WHEREAS, Toshiba, SanDisk Corporation and SanDisk (Cayman) Limited, a
company organized under the laws of the Cayman Islands, are parties to that
certain Mutual Contribution and Environmental Indemnification Agreement, dated
as of September 10, 2004, setting forth the terms and conditions relating to
environmental issues that arise out of the manufacture of Y3 NAND Flash Memory
Products manufactured at the Y3 Facility;
     WHEREAS, Toshiba, SanDisk Ireland and SanDisk Corporation are parties to
that certain Flash Alliance Master Agreement, dated as of the date hereof (the
“Flash Alliance Master Agreement”);
     WHEREAS, pursuant to the terms of the Flash Alliance Master Agreement and
other FA Operative Documents, Flash Alliance, Ltd., a Japanese tokurei yugen
kaisha (the “Company”), will have Y4 NAND Flash Memory Products manufactured at
the Y4 Facility; and
     WHEREAS, Toshiba and SanDisk Ireland have agreed to mutually contribute to,
and indemnify each other and the Company for, environmental remediation costs or
liability resulting from the Y4 NAND Flash Memory Product manufacturing
operations as set forth below.
     NOW, THEREFORE, the Parties agree as follows:

1.   Definitions and Interpretation.   1.1   Flash Alliance Master Agreement.
Appendix A to the Flash Alliance Master Agreement is hereby incorporated into
this Agreement. Capitalized terms used but not defined in this Agreement shall
have the meanings given to them in Appendix A.   1.2   Definitions. The
following terms used in this Agreement shall have the following respective
meanings:   (a)   “Environmental Laws” means all Applicable Laws in Japan,
including, but not limited to, the Soil Contamination Control Law (Dojyouosen
Taisaku Ho, Law No. 53 of 2002), now or hereafter in effect relating to the
protection of human health, safety, and the environment from emissions,
discharges, releases or threatened releases of pollutants, contaminants
(chemical or industrial), toxic or Hazardous Substances or wastes into the

1



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
FOIA Confidential Treatment Requested
Execution Version

    environment (including, ambient air, soil, surface water, ground water,
wetlands, land or subsurface strata), or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling or investigation or remediation of pollutants, contaminants, chemicals
or industrial, toxic or Hazardous Substances or wastes.   (b)   “Hazardous
Substances” means petroleum, petroleum hydrocarbons or petroleum products,
petroleum by-products, radioactive materials, asbestos or asbestos-containing
materials, pesticides, radon, urea formaldehyde, lead or lead- containing
materials, polychlorinated biphenyls; and any other chemicals, materials,
substances or wastes in any amount or concentration which are now or hereafter
become defined as or included in the definition of “hazardous substances,”
“hazardous materials,” “hazardous wastes,” “extremely hazardous wastes,”
“restricted hazardous wastes,” “toxic substances,” “toxic pollutants,”
“pollutants,” “regulated substances,” “solid wastes,” or “contaminants” or words
of similar import, under any Environmental Law.   2.   Environmental
Investigations.   2.1   Environmental Consultants. The Parties acknowledge that
each of SanDisk and Toshiba has engaged an environmental consulting company to
conduct an environmental investigation on its behalf as to the surface and
subsurface conditions existing on or immediately adjacent to the proposed site
of the Y4 Facility and other new land to be acquired or leased by Toshiba for
the purpose of the Y4 Facility’s operation including the parking lot (such new
land to be acquired or leased, the “Other Y4 Facility”) (each a “Consultant” and
the Consultant engaged by SanDisk, the “SanDisk Consultant” and the Consultant
engaged by Toshiba, the “Toshiba Consultant”). SanDisk shall be solely
responsible for the fees and costs charged by the SanDisk Consultant and shall
indemnify and hold harmless Toshiba and the Company from any claims for
compensation or damages made by the SanDisk Consultant. Toshiba shall be solely
responsible for the fees and costs charged by the Toshiba Consultant and shall
indemnify and hold harmless SanDisk and the Company from any claims for
compensation or damages made by the Toshiba Consultant; provided, however, that
fees and costs incurred by the Toshiba Consultant after the Closing and other
than in connection with finalizing the Y4 Baseline Environmental Report (as
defined below) shall be chargeable to and payable by the Company, which fees and
costs shall be chargeable to and payable by the Parties through wafer price
increases.   2.2   Scope of Review. Each Consultant will perform the activities
customarily associated with Phase I (tochirireki chosa) and Phase II (osen jokyo
kakunin chosa) studies. The Consultant(s) will perform Phase I and Phase II
studies on the site of the Y4 Facility. The Consultant(s) will perform Phase I
studies on the sites of the Other Y4 Facilities, and depending on the results of
Phase I testing, may perform Phase II studies on any of such sites. Such
activities will be performed at the proposed site of the Y4 Facility (and
immediately adjacent thereto) and Other Y4 Facilities prior to the start of
construction

2



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
FOIA Confidential Treatment Requested
Execution Version

    (scheduled to begin July 1, 2006); provided, however, that the Parties
acknowledge that the SanDisk Consultant will not be permitted to obtain soil or
water samples from those areas identified on Exhibit A (such areas, the
“Untested Areas”). Subject to the requirements of the owner of the Other Y4
Facilities, each Consultant will have all access to the proposed site of the Y4
Facility and Other Y4 Facilities to the extent necessary to conduct the Phase I
and Phase II studies.   2.3   Information from Monitoring Activities. Toshiba
shall share, or cause to be shared, with SanDisk and, upon SanDisk’s request,
the SanDisk Consultant, the results of any monitoring activities conducted by
Toshiba or its Affiliates with respect to the surface and subsurface conditions
on the proposed site of the Y4 Facility and Other Y4 Facilities on or after the
Effective Date and until the FA Termination Date; provided that if as of the FA
Termination Date any claims have been made against SanDisk with respect to its
indemnification obligations hereunder, on SanDisk’s request, Toshiba shall
continue to provide SanDisk the results of any monitoring activities to the
extent such results may affect the evaluation or determination of alleged
liability of SanDisk hereunder. The Parties acknowledge and agree that any such
information concerning the Y4 Facility and Other Y4 Facilities shall be
considered Confidential Information of the Company and any such information
concerning the Yokkaichi Facility (including the Y4 Facility and Other Y4
Facilities) shall be considered Confidential Information of Toshiba.   3.  
Baseline Environmental Report.       Each Party shall direct the Consultant
retained by it to (i) provide the other Consultant and other Party with its
initial environmental report on the Y4 Facility and Other Y4 Facilities and
(ii) discuss the reports in good faith with the other Consultant with the intent
of the Parties and their Consultants agreeing upon a single, combined report
(the “Y4 Baseline Environmental Report”). If Toshiba, SanDisk and the
Consultants are unable to agree upon a single report within sixty (60) days
after the Closing, then the draft reports of both Consultants (or combined
report indicating areas of disagreement) shall collectively be considered to be
the Y4 Baseline Environmental Report.   4.   Environmental Compliance.   4.1  
Compliance. The Parties confirm their intent that the Y4 Facility and Other Y4
Facilities and all operations of the Company be maintained in compliance with
all Environmental Laws, including by having remedial measures taken as required
by any Governmental Authority or otherwise reasonably necessary to ensure that
the Y4 Facility and Other Y4 Facilities and all operations of the Company will
remain in compliance with all Environmental Laws.   4.2   Notice. Each Party
shall promptly notify the other of any circumstances of which it becomes aware
that require or could reasonably be expected to require remediation or other
actions to ensure that the Company and its operations are and will be maintained
in compliance with all Environmental Laws and to minimize the aggregate Covered

3



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
FOIA Confidential Treatment Requested
Execution Version

    Environmental Costs (as defined below) that may be incurred. Upon any such
notice being given and received, the Parties shall promptly discuss in good
faith and seek to agree upon the measures to be taken in response to such
circumstances. Pending their agreement, nothing shall prevent or limit Toshiba,
acting in good faith on its own initiative or upon SanDisk’s reasonable request,
from investigating the circumstances of any releases of Hazardous Substances or
taking steps reasonably appropriate to limit or prevent ongoing releases, to
limit the effects of a release, or to prevent or limit any exposure or damage
resulting from, arising out of or otherwise by virtue of a release, including
taking immediate or urgent steps as appropriate in light of the circumstances
then known, provided, that nothing in this paragraph shall require either Party
to take any step except as required by applicable Environmental Law.   5.  
Indemnification Obligations.   5.1   Mutual Responsibility and Indemnity for
Environmental Costs.   (a)   Subject to Section 5.1(b), each of SanDisk and
Toshiba shall:

  1.   be responsible for bearing 50% of all costs, expenses or liability
(including claims by third parties or any Governmental Authority) resulting from
any contamination from the release or discharge of Hazardous Substances
resulting from, arising out of or otherwise by virtue of the construction or
operation of the Y4 Facility or Other Y4 Facilities from the Closing until the
FA Termination Date, including any and all costs to investigate, remove or
remediate any release of Hazardous Substances or otherwise reasonably necessary
to assure that the Company and the Y4 Facility and Other Y4 Facilities are and
will (until the FA Termination Date) remain in compliance with then applicable
Environmental Laws (“Environmental Costs”); and     2.   indemnify, defend and
hold harmless the other Party and the Company (and their respective Indemnified
Parties) for its 50% share of all Environmental Costs.

(b)   Each of SanDisk’s and Toshiba’s responsibility for 50% of Environmental
Costs under Section 5.1(a) shall be subject to each of the following limitations
(Environmental Costs not excluded from the one or both Parties’ responsibility
under this Section 5.1(b), “Covered Environmental Costs”):

  1.   Except as provided in Section 5.2(a), neither Party shall be responsible
for conditions identified in the Y4 Baseline Environmental Report, including
responsibility for any Environmental Costs resulting from, arising out of or
otherwise by virtue of remediation or removal of pre-existing conditions.
Without limiting the foregoing, neither party shall be responsible for
remediation or removal of pre-existing conditions in the area depicted as Area
#3 on the attached Exhibit B or the third-party-owned land adjacent thereto.
However, if remedial measures otherwise taken in accordance with this Agreement
incidentally result in

4



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
FOIA Confidential Treatment Requested
Execution Version

      remediation or removal of conditions not resulting from operation of the
Y4 Facility or Other Y4 Facilities, only the Environmental Costs paid for the
remedial measures taken with respect to the Y4 Facility or Other Y4 Facilities,
as applicable (including amounts paid for remedial measures taken with respect
to the Y4 Facility or Other Y4 Facilities that return the Y4 Facility or Other
Y4 Facilities to a condition better than that identified in the Y4 Baseline
Environmental Report) shall constitute Covered Environmental Costs.     2.  
Neither Party shall be responsible for Environmental Costs to the extent such
Environmental Costs are incurred as a result of the willful misconduct of
employees, agents or representatives of the other Party.     3.   Environmental
Costs incurred for remediation shall only constitute Covered Environmental Costs
to the extent reasonably necessary to ensure that the Company fulfills the
Prudent Operator Standard. The “Prudent Operator Standard” means taking all such
remedial measures (i) as are required to be in compliance with all then
effective Environmental Laws, (ii) that have been required by a Governmental
Authority or (iii) that a prudent operator of a similar facility would then take
or begin to take to ensure that its continuing operations and facilities will
remain in compliance with then effective Environmental Laws and with
Environmental Laws as they are then scheduled to go into effect or are
anticipated to be changed in the next one [*].     4.   No Environmental Costs
shall constitute Covered Environmental Costs with respect to either Party to the
extent such Party’s liability limit under Section 5.5 has been exceeded.

(c)   If the Parties are not able to agree on whether any given Environmental
Costs constitute Covered Environmental Costs (including whether remediation is
necessary to fulfill the Prudent Operator Standard), such dispute shall be
resolved by the mediation and arbitration provisions of Appendix A.

5.2   Toshiba Indemnity. Toshiba shall indemnify SanDisk and its Indemnified
Parties from any environmental costs, expenses or liabilities of SanDisk
resulting from, arising out of or otherwise by virtue of:

(a)   environmental conditions existing at the Yokkaichi Facility (including the
Y4 Facility but excluding conditions from operations of the Y3 Facility) prior
to the Closing;

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

5



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
FOIA Confidential Treatment Requested
Execution Version

(b)   the actions or omissions of Toshiba, its Affiliates or its or their
respective employees, directors, agents or representatives (other than in
connection with the operation of the Y4 Facility or Other Y4 Facilities), for
which Toshiba shall be solely responsible; provided however, that Toshiba shall
have no indemnification obligation under this Section 5.2(b) to the extent that
any Environmental Costs result from, arise out of or otherwise occur by virtue
of actions or omissions of SanDisk, its Affiliates or its or their respective
employees, directors, agents or representatives, for which SanDisk shall be
solely responsible;

(c)   from the operations of the Y4 Facility or Other Y4 Facilities after the FA
Termination Date (unless SanDisk is the Buyer for purposes of Section 5.3, in
which case this Section 5.2(c) shall not apply); or

(d)   environmental conditions existing before Closing at Area #3, to the extent
of contractual rights (including to indemnification), claims or defenses of
Toshiba against Yokkaichi City or other lessors to Toshiba of Area #3 (“Third
Party Property Indemnity”) that are actually enjoyed by Toshiba (and to the
extent SanDisk bears its pro rata share in exercising any such rights, claims or
defenses) and further provided that, in the event such Third Party Property
Indemnity is not assignable or otherwise available for the direct benefit of
SanDisk, Toshiba shall exercise reasonable efforts to obtain the benefits of
such Third Party Property Indemnity for SanDisk (with any associated costs of
exercising such rights to be borne pro rata by SanDisk).

5.3   Buyer Indemnity. If either of Toshiba or SanDisk (as “Buyer”) acquires the
interests of the other (as “Seller”) in the Company, the Y4 Facility and Other
Y4 Facilities (whether through acquiring its Shares in the Company, by an asset
sale and liquidation or by other means), then, subject to Section 7, Buyer shall
indemnify Seller and its Indemnified Parties from any environmental costs,
expenses or liability of Seller resulting from, arising out of or otherwise by
virtue of, operations of the Y4 Facility and Other Y4 Facilities after the FA
Termination Date. However, Buyer shall have no indemnification obligation under
this Section 5.3 to the extent that any Seller environmental costs, expenses or
liabilities result from, arise out of or otherwise by virtue of actions or
omissions of Seller, its Affiliates or its or their respective employees,
directors, agents or representatives.

5.4   Control by Indemnifying Party.

(a)   The indemnifying Party under Section 5.2 or 5.3 shall have the sole right
to control the defense of any claim and the method and scope of remediation with
respect to which the indemnified Party seeks indemnification, provided that the
indemnifying Party shall not enter into any settlement that would materially
affect the operations of the indemnified Party at the Yokkaichi Facility unless
the indemnified Party has granted its prior written consent.

6



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
FOIA Confidential Treatment Requested
Execution Version



(b)   The Parties shall cooperate in good faith to seek to agree upon the means
of joint defense of any third party claim giving rise to Covered Environmental
Costs (with any disagreement to be resolved by the mediation and arbitration
provisions set forth in Appendix A)

5.5   Liability Limit. Neither Party’s aggregate liability for Covered
Environmental Costs or indemnification obligations under Sections 5.1, 5.2 and
5.3 shall exceed the greater of US$5 million or the aggregate purchase price of
Y4 NAND Flash Memory Products by such Party from the Company during the six
years prior to the date of the applicable claim (or in the case of liability
arising after the FA Termination Date, for the six year period immediately
preceding the FA Terminate Date).

6.   Satisfaction of Indemnification Obligations.

6.1   Prompt Payment. Each Party shall promptly pay its 50% share of any Covered
Environmental Costs paid by the Company or by the other Party in excess of its
obligation to bear 50% of the Covered Environmental Costs. In principle, Toshiba
and SanDisk shall bear their respective 50% shares of any given Covered
Environmental Costs via adjustments to the purchase prices they pay Company for
Y4 NAND Flash Memory Products, pursuant to the applicable FA Master Operative
Documents. The Parties shall discuss in good faith the means and the timing of
payment of their respective 50% share of Covered Environmental Costs, taking
into account when the Covered Environmental Costs are paid by the Company or by
the other Party and the amount of such Covered Environmental Costs. To the
extent the obligations of either Party will not be timely or fully retired by
wafer price increases, the Parties shall directly pay their respective 50% share
of Covered Environmental Costs.

6.2   Action in the Name of the Company. Either Party making a demand for
indemnification or contribution pursuant to this Agreement shall be entitled,
notwithstanding anything to the contrary in the FA Master Agreement or the FA
Operating Agreement, to cause the Company to make such demand, if doing so is
appropriate to fulfill the intent of this Section 6 (e.g., if the Company has
borne the Covered Environmental Costs and the claiming Party has already
reimbursed the Company 50% of the same).

7.   Post Termination Environmental Costs and Exit Environmental Report.

7.1   Environmental Costs Paid Post Termination. Except as otherwise set forth
in this Section 7, the Parties’ obligations under Section 5.1 shall expire as of
the FA Termination Date:

(a)   In respect of Environmental Costs for remediation, to the extent the Exit
Environmental Report (as defined below) identifies contamination at the Y4
Facility or Other Y4 Facilities and a good faith claim concerning shared
responsibility for such remediation costs is made by one of the Parties before
the FA Termination Date, any obligations of the Parties under Section 5.1(a)
(subject to Section 5.1(b)) in respect of remediation of

7



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
FOIA Confidential Treatment Requested
Execution Version

    such contamination shall survive the FA Termination Date, but only for so
long and to the extent the Prudent Operator Standard continues to require
remediation in respect of such contamination.

(b)   In respect of Covered Environmental Costs resulting from a bona fide third
party claim, the Parties obligations under Section 5.1(a) (subject to
Section 5.1(b)) shall survive[*].

7.2   Exit Environmental Report.   (a)   Promptly upon (i) the exercise by
either Party of any right under the FA Operating Agreement and/or the FA Master
Agreement to acquire the Shares of the other Party in the Company, to sell its
Shares in the Company to the other Party or to cause the dissolution of the
Company, or (ii) entering into any letter of intent or agreement for the sale of
the Y4 Facility, Other Y4 Facilities or all or substantially all of the assets
(leased or owned) of the Company, the Parties shall engage an environmental
consultant from an internationally recognized environmental investigation firm
that has experience in Japan and that is mutually acceptable to the Parties (the
“Exit Consultant”) to conduct and complete Phase I and Phase II investigations
of the Y4 Facility and Other Y4 Facilities as of a date as close as practicable
to but in any event in advance of the FA Termination Date. Toshiba shall
facilitate the Exit Consultant’s access to the Yokkaichi Facility as reasonably
necessary to conduct such investigations.   (b)   The Exit Consultant shall be
directed to prepare a draft report based on its Phase I and Phase II
investigations and to deliver the draft report to SanDisk and Toshiba (and if
either so directs, to any environmental consultant either Party has engaged for
its own account). SanDisk and Toshiba, directly and/or through their respective
consultants, shall have 60 days from receipt to comment on the draft report (any
such comment shall be delivered both to the Exit Consultant and the other Party
and any consultant it engages for its own account). The Exit Consultant shall
then be directed to issue to the Parties its final report (the “Exit
Environmental Report”), which shall be final and binding on the Parties.   (c)  
Covered Environmental Costs arising from the Exit Environmental Report process
shall be payable as provided in Section 6.1.   (d)   Unless all payments due for
Covered Environmental Costs in connection with the Exit Environmental Report
process have been made before the FA Termination Date, the Buyer shall be
entitled to withhold from the purchase price payable (or distributable) to

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

8



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
FOIA Confidential Treatment Requested
Execution Version

    Seller and place into third party escrow up to [*] of such purchase price
(but not to exceed the balance of Seller’s liability limit in Section 5.5),
which shall serve as security for Seller’s responsibility for Covered
Environmental Costs determined pursuant to this Section 7.   7.3   [*]   8.  
Miscellaneous.   8.1   Survival. Sections 5, 6, 7 and 8 and Appendix A shall
survive the termination or expiration of this Agreement.   8.2   Entire
Agreement. This Agreement, together with the exhibits, schedules, appendices and
attachments thereto, constitutes the agreement of the Parties to this Agreement
with respect to the subject matter hereof and supersedes all prior written and
oral agreements and understandings with respect to such subject matter.   8.3  
Effective Time of Agreement. Notwithstanding the effective date of this
Agreement first written above, SanDisk’s indemnification obligations hereunder
shall not become effective until its Consultant has completed its Phase II soil
sampling of the proposed site of the Y4 Facility. SanDisk shall use its best
efforts to cause its Consultant to complete such sampling on an expedited basis,
with a goal of completion on or before June 30, 2006, and Toshiba shall take all
steps necessary to ensure that SanDisk’s Consultant is granted timely access to
the entire proposed site of the Y4 Facility (taking into account measures to
avoid adverse effects to the manufacturing operations of the Yokkaichi Facility)
to complete such Phase II soil sampling within such period.   8.4   Governing
Law. This Agreement shall be governed and construed as to all matters including
validity, construction and performance by and under the substantive laws of
Japan.   8.5   Dispute Concerning Prudent Operator Standard. Notwithstanding
anything to the contrary in Section 2.5 of Appendix A, if the Parties are not
able to agree upon what application of the Prudent Operator Standard requires
with respect to any given proposed remediation hereunder, at the request of
either of them they shall engage a neutral and independent environmental
consultant acceptable to both Parties (the “Independent Consultant”) to
facilitate resolution of such dispute. The Parties (and at the option of each of
them their own environmental consultants) shall meet and discuss the matter with
the Independent Consultant and seek in good faith to resolve the dispute. If the
Parties

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

9



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
FOIA Confidential Treatment Requested
Execution Version

    are not able to resolve the dispute within 60 days after initiating
discussions with the Independent Consultant, then at any time after such 60 day
period either Party may bring an arbitration claim pursuant to Section 2.5 of
Appendix A to resolve the dispute concerning application of the Prudent Operator
Standard.   8.6   Assignment. Neither party hereto may transfer this Agreement
or any of its rights hereunder (except for any transfer to an Affiliate or in
connection with a merger, consolidation or sale of all or substantially all the
assets or the outstanding securities of such party, which transfer shall not
require any consent of the other party) without the prior written consent of the
other party hereto (which consent may be withheld in such other party’s sole
discretion), and any such purported transfer without such consent shall be void.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

10



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
FOIA Confidential Treatment Requested
Execution Version
     IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
and delivered as of the date and year first above written.

                  TOSHIBA CORPORATION    
 
           
 
  By:        
 
           
 
  Name:   Masashi Muromachi    
 
  Title:   President and CEO    
 
      Semiconductor Company    
 
      Corporate Executive Vice President    
 
                SANDISK (IRELAND) LIMITED    
 
           
 
  By:        
 
           
 
  Name:   Sanjay Mehrotra    
 
  Title:   Director    

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
FOIA Confidential Treatment Requested
Execution Version
Exhibit A
[*]
      
      
      
      
      
      
      
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.5
FOIA Confidential Treatment Requested
Execution Version
Exhibit B
[*]
      
      
      
      
      
      
      
      
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 